DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 

Disposition of Claims
Claims 16, 18-26, 28-29, and 31-35 were pending.  Claims 1-15, 17, 27, and 30 have been cancelled.  Amendments to claim 16, 18-21, 28, and 31-33 are acknowledged and entered.  Claims 16, 18-26, 28-29, and 31-35 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20200069790 A1, Published 03/05/2020.  Amendments to the specification presented on 02/26/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The authorization by Applicant’s representative to correspond with the Examiner via electronic mail (e-mail) is acknowledged and entered.  

Response to Arguments
Applicant's arguments filed 12/02/2021 regarding the previous Office action dated 06/02/2021 have been fully considered.  In light of the amendments to the claims, all rejections have been withdrawn as noted herein.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 16, 18-21, 28, and 31-33 and dependent claims 22-26, 29, and 34-35 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 16, 18-20, 22-26, 28-29, 31, and 33-35 under 35 U.S.C. 103 as being unpatentable over Henderson et. al. (WO2000020041A2; CITED ART OF RECORD; hereafter “Henderson”) in view of Wobus et. al. (Wobus CE, et. al. J Virol. 2000 Oct;74(19):9281-93.; hereafter “Wobus”); and Chicoine et. al. (Chicoine LG, et. al. Mol Ther. 2014 Feb;22(2):338-347), is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 21 and 32 under 35 U.S.C. 103 as being unpatentable over Henderson, Chicoine, and Wobus as applied to claims 16, 18-20, 22-26, 28-29, 31, and 33-35 above, and further in view of Monteilhet et. al. (Monteilhet V, et. al. Mol Ther. 2011 withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 16, 18-26, 28-29, and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims drawing the invention to include empty AAV-8 capsids on a solid support for isolating anti-AAV antibodies from blood products, the Office has determined that the invention appears novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 16, 18-26, 28-29, and 31-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648